Endicott, J.
The plaintiff claimed the articles, which are the subject-matter of this controversy, under a bill of sale from his father, Charles H. Freelove, dated in August 1876. The defendant, on the other hand, claimed them under a bill of sale dated in September 1876 from Charles H. Freelove, whom she married in January 1877. The articles in question remained in the possession of Charles H. Freelove until his death, in August 1878. It does not appear that the bill of sale to the plaintiff was invalid, or that it was not sufficient to pass the title in the articles to the plaintiff. The only question for the jury was, whether the plaintiff, by allowing the goods to remain in the possession of Charles H. Freelove, or by any other conduct or acts of his, had waived or lost his title to the goods under his contract, or had recognized that of the defendant, who had taken a bill of sale of them without notice of the sale previously made. Fox v. Harding, 7 Cush. 516. Priest v. Wheeler, 101 Mass. 479. West v. Platt, 120 Mass. 421.
This question we must assume was submitted to the jury under proper instructions. The verdict shows that they must have found that the plaintiff was entitled to the goods under a valid bill of sale, and that he had not waived or lost any of his rights under it. It therefore becomes immaterial what was the true construction of the bill of sale to the defendant, or whether it became inoperative and void by her subsequent marriage with Charles H. Freelove.
For the same reason, the exceptions to the refusal of the *192judge to give the other instructions requested become immaterial.
If the goods belonged to the plaintiff, he had the right to bring this action against the defendant holding the property under a claim of title without first making a demand for the same. Exceptions overruled.